Citation Nr: 1819362	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-06 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus Type II, claimed as due to in-service exposure to herbicide agents.
 
2.  Entitlement to service connection for diabetic retinopathy, claimed as secondary to diabetes mellitus Type II. 
 
3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus Type II. 
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) in Seattle, Washington. 


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran set foot in the Republic of Vietnam; therefore, the Veteran is presumed to have been exposed to herbicide agents therein. 

2.  The Veteran has a current diagnosis of diabetes mellitus Type II. 

3.  The Veteran has current diagnoses of diabetic retinopathy and erectile dysfunction, which are attributed to his diabetes mellitus Type II. 


CONCLUSION OF LAW

1.  The criteria to establish service connection for diabetes mellitus Type are met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria to establish service connection for diabetic retinopathy secondary to diabetes mellitus Type II are met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria to establish service connection for erectile dysfunction secondary to diabetes mellitus Type II are met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

Service Connection Claim for Diabetes mellitus Type II - Analysis

The Veteran seeks service connection for diabetes mellitus Type II, which he asserts is related to exposure to herbicide agents during a temporary duty (TDY) in the Bien Hoa Air Base (AB) in Vietnam between June 1972 and September 1972.  

The Board initially notes that the Veteran is currently diagnosed with diabetes mellitus Type II since 1999.  See e.g., VA treatment notes dated in March 2008, February 2010, and a September 2010 VA examination report. 

Notably, diabetes mellitus Type II is among those diseases associated with herbicide agents exposure under 38 C.F.R. § 3.309(e) and 38 C.F.R. § 3.307 (a)(6)(ii).  

Throughout the course of this appeal, the Veteran advanced that during service while stationed in Okinawa, Japan with the 400th Munitions Maintenance Squadron (MMS), he was sent on a TDY to Bien HOA AB, Vietnam from approximately June 15, 1972, to September 15, 1972.  

In support of this assertion, the Veteran submitted statements in support of claim, which described his duties as a maintenance specialist, specifically during the TDY in Vietnam, where he stated that handled and loaded conventional bombs on F4 Phantom jet aircrafts.  This included loading, storing, and handling of 750 pounds and 500 pounds bombs that were shipped to Bien Hoa from Okinawa.  He indicated that they stored the bombs in a bomb dump located next to the AB perimeter next to the jungle.  They later re-handled the bobs onto trucks for delivery to the flight line for arming and loading them onto fighter planes.  Lastly, he noted that they supervised local workers whose job it was to cut the brush and grass of them walls and floor of the bomb dump. 

In February 2011, the Veteran's mother submitted a statement in support of his claim, which indicated that he was stationed in Vietnam in the summer of 1972, and she knows that because she sent him a "care package" to Vietnam.  She further noted that he sent her a letter, in which he described his time in Vietnam, to include rocket attacks.  

In his substantive appeal (VA Form 9), the Veteran noted that he was given the Vietnam Service Medal, and stated that the dates of his performance reports are incorrect for not showing his 90 days TDY in Vietnam.  He further gave VA the names of two service-members he remembered were with him on the TDY, but could not locate. 

He further provided his unit's lineage and honors history, which showed the unit was present in Vietnam during the war.  The Veteran additionally provided original black and white photographs that he requested VA return to him after making copies, which included photographs of him during the military, to include a photo of a welcome to Bien Hoa Air Base, Republic of Vietnam sign.   

The RO contacted the National Personnel Records Center (NPRC) to request information on the Veteran's unit during this time and his personal whereabouts.  In a response received in April 2010, the NPRC indicated that it was unable to determine whether or not this Veteran served in the Republic of Vietnam.  It stated that it furnished copies of pertinent documents or information from the file to assist VA in making a determination.  In sum, the NPRC could not determine whether or not the Veteran set foot in Vietnam, and defer red this factual determination to VA.  

In February 2015, VA received an additional response from the Defense Personnel Records Information Retrieval System (DPRIS), which indicated that a search of the U.S. Air Force (USAF) Station listing for 1972 revealed that the 400th MMS was stations in Okinawa Japan.  However, the response further indicated that history submitted by the 400th MMS reported that from April 1972 through December 1972, the 400th MMS provided unit personnel on TDY assignments to Bien Hoa AB, Vietnam.  The response concluded that the information was negative and did not provide TDY orders or identified specific unit personnel who were ordered to Bien Hoa AB during the specified period.  In July 2016, VA received another response from the Joint Services Records Research Center (JSRRC), which reiterated the response given by DPRIS and suggested to contact the NPRC (as noted above a response from NPRC was received in April 2010). 

The RO concluded that there was no "conclusive independent evidence" that the Veteran served in Vietnam.  Nevertheless, the Board finds that the standard of review is not whether the evidence is conclusive, but rather whether the evidence is in equipoise.  Here, the Board finds that the evidence is at least in equipoise as to whether the Veteran set foot in the Republic of Vietnam.  Significantly, responses from NPRC, DPRIS, and JSRRC, confirmed that members of the Veteran's unit were in fact sent on TDY during the dates he specified.  Moreover, the responses noted that the names of the personnel on TDY were not identified, which is to show that a negative conclusion regarding the Veteran's whereabouts is not to be derived from these findings.  

Accordingly, as a factual matter, affording the Veteran the benefit of the doubt, the Board finds that the competent evidence is in relative equipoise that this Veteran set foot in Vietnam, while on TDY in Bien Hoa, and as such, the Board finds that he is presumed to have been exposed to herbicide agents during his service.  

As the Veteran's currently diagnosed diabetes mellitus Type II is among those diseases as associated with exposure to herbicide agents, entitlement to service connection for diabetes mellitus Type II is warranted on a presumptive basis.  38 U.S.C. § 5107(b); 38 C.F.R. 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Retinopathy and Erectile Dysfunction - Analysis

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.
 
Here, a physician's statement for diabetes dated in March 2008 indicate that the Veteran's diabetes mellitus Type II/Adult-onset led to complications identified as visual and erectile dysfunction.  VA treatment notes dated in September 2010 show a diagnosis of diabetes mellitus Type II with mild retinopathy and erectile dysfunction.  The Veteran underwent a VA examination in September 2010, where the examiner rendered diagnoses of early bilateral non-proliferative diabetic retinopathy, bilateral diabetes cataracts, and myopic astigmatism and presbyopia not related to diabetes.  Accordingly, the Board finds that the evidence clearly shows a diagnosis of diabetic retinopathy and cataracts as a result of his diabetes mellitus Type II.  

The Board further notes that during the September 2010 VA examination, the Veteran reported that treatment of his erectile dysfunction, to include medication helped his condition.  The September 2010 VA examiner concluded that there was no pathology to render a diagnosis.  Nevertheless, later in September 2010, VA treatment notes continue to show an assessment of "erectile dysfunction - controlled" and the Veteran continued to assert that he suffers from this condition.  Furthermore, even if resolved, as noted above, the medical evidence clearly shows that throughout the pendency of this appeal the Veteran had diagnosis of erectile dysfunction secondary to his diabetes mellitus Type II.  Accordingly, resolving all doubt in the Veteran's favor, the Board finds that service connection for erectile dysfunction is warranted secondary to his diabetes mellitus Type II. 

Based on the foregoing, the Board finds that service connection for both retinopathy and erectile dysfunction is warranted secondary to diabetes mellitus Type II.  Because the Board is granting the Veteran's claim for service connection for retinopathy and erectile dysfunction on a secondary theory of entitlement, there is no need to discuss entitlement to service connection on any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).

ORDER

Service connection for diabetes mellitus Type II is granted. 

Service connection for retinopathy secondary to diabetes mellitus Type II is granted. 

Service connection for erectile dysfunction secondary to diabetes mellitus Type II is granted. 




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


